Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because phrases such as “is provided” and “In some embodiments” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooperstock et al. US 2010/0308982.  
Cooperstock et al. disclose a paving device comprising:
A hexagonal, concrete paver piece (110) having a top, traffic surface and a bottom 
surface.  See Fig. 2B.
A paver frame (130) connectable to said paver piece creating an interior cavity.  Fig. 14.

	provide vibrational force(s) to said paver piece.  [0066-0071].
At least one sensor (170) configured to sense pressure applied to the paver piece.
A controller (150) configured to receive a signal from said at least one sensor indicative 
of pressure being applied to said paver piece.  [0072].
Wherein the controller (150) is further configured to determine whether or not to send a signal to said vibration generator, causing said vibration generator to transmit vibration forces to said paver piece (110).  [0073-0077].

With respect to claim 4 it is inherent concrete is porous.

With respect to claim 5 Cooperstock et al. disclose the paver and paver frame can be any desirable shape and/or size, including rectangles/octagons and hexagons.  [0067].

With respect to claims 6, 7 Cooperstock et al. disclose the paver piece can be made of aluminum or concrete and the frame (130) can be made of wood.  Wherein the paver piece (110) is flexibly mounted to the frame (130) using SBR rubber elastic elements, such as springs.  [0097].

With respect to claims 8-11 Cooperstock et al. disclose a pressure sensor is connected to the bottom surface of the paver piece (110) and hangs within the internal cavity.  See Fig. 14.  The sensor is configured to provide a signal to the controller (150) in response to determining the change in pressure is greater than a threshold pressure.  

With respect to claims 13, 14 Cooperstock et al. disclose the vibration generator is preferably an electrodynamic coil connected to a power source.  Or less preferably an eccentric mass that is rotated to impact the bottom surface of the paver piece.  [0081].

With respect to claims 15-17 Cooperstock et al. disclose the controller is further configured to transmit a 2nd signal, to the vibration generator to inhibit vibration generation, when the sensor indicates a person is standing still.  And is still further configured to transmit a different signal to cause the generation of different vibrational forces by the vibration generator, such as a vibration that mimics the feel and sound of walking on snow or ice, when the sensor senses one or more people moving across an array of said paver pieces.  [0074-77].

With respect to claim 18-20 Cooperstock et al. discloses the controller is configured to receive an instruction to provide the vibrating force to the paver.  The instruction coming from an outside source, such as a traffic light, or moving train, or to start and stop during  a particular time of day, day of the week, etc.  [0069].

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstock et al. US 2010/0308982 in view of Sawyer et al. US 2014/0219717.
Cooperstock et al. discloses a paver assembly wherein the paver piece (110) forming the traffic surface can be made from metal, concrete, plastic, wood and the like.  But do not disclose a paver piece made from rubber.  However, Sawyer et al. teach it is known to make paving systems (10) for interior support systems, such as a factor floor, from 

wooden blocks or rubber.  See [0036].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
make the paver pieces of Cooperstock et al. from rubber as taught by Sawyer et al. since metal, concrete, wood and rubber paving blocks are art recognized equivalents.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstock et al. US 2010/0308982 in view of Brusaw et al. US 2018/0102730.
Cooperstock et al. discloses a paver assembly including a pressure sensor (170) to provide a signal to the controller when at least one person is stepping, standing or walking on the paver piece (110).  But do not disclose the use of an optical sensor  However, Brusaw et al. teach it is known to provide paving systems (200) with at least one sensor for sensing pedestrian or vehicle traffic on the paving system.  Wherein the sensors could be any one of: pressure sensors, proximity sensors electromagnetic sensors, optical sensors and the like. [0106].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the paving system of Cooperstock et al. with optical sensors as taught by Brusaw et al. in order to differentiate between pedestrian and vehicular traffic.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/29/2022